Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 1 of 16            PageID #: 14




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  MICHAEL F. SCHULZE, FED. REG. )              CIV. NO. 20-00188 DKW-WRP
  #99700-022,                     )
                                  )            ORDER DISMISSING COMPLAINT
              Plaintiff,          )            WITH LEAVE TO AMEND
                                  )
       vs.                        )
                                  )
  FEDERAL BUREAU OF PRISONS, )
                                  )
              Defendant.          )
  _______________________________ )



        Before the court is pro se Plaintiff Michael F. Schulze’s prisoner civil rights

  Complaint brought pursuant to Bivens v. Six Unknown Named Agents of Federal

  Bureau of Narcotics, 403 U.S. 388 (1971). Schulze alleges that Defendant Federal

  Bureau of Prisons (“BOP”) violated his constitutional rights under the Fifth and

  Eighth Amendments by transferring him to the Federal Detention Center, Honolulu

  (“FDC-Honolulu”) from the minimum security work camp where he had been

  housed.

        For the following reasons, Schulze’s Complaint is DISMISSED pursuant to

  28 U.S.C. §§ 1915(e)(2) and 1915A(a), with leave granted to amend on or before

  July 1, 2020.
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 2 of 16                 PageID #: 15




                             I. STATUTORY SCREENING

        The court must conduct a pre-Answer screening of all pleadings brought by

  a prisoner to the federal courts, pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

  Claims or complaints that are frivolous, malicious, fail to state a claim for relief, or

  seek damages from defendants who are immune from suit must be dismissed. See

  Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v.

  Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

  review as that used under Federal Rule of Civil Procedure 12(b)(6). See Watison v.

  Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); Wilhelm v. Rotman, 680 F.3d 1113,

  1121 (9th Cir. 2012). Under Rule 12(b)(6), a complaint must “contain sufficient

  factual matter, accepted as true, to state a claim to relief that is plausible on its

  face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

  omitted). “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Id. The “mere possibility of

  misconduct” or an “unadorned, the defendant-unlawfully-harmed me accusation”

  falls short of meeting this plausibility standard. Id. at 678-79; see also Moss v.

  U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).




                                              2
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 3 of 16                       PageID #: 16




         Pro se litigants’ pleadings must be liberally construed, and all doubts should

  be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The court must grant leave to amend if it appears the plaintiff

  can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

  complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

  Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                     II. BACKGROUND1

         Schulze claims that the BOP is “deliberately depriving him of the minimal

  civilized measure of life’s necessities, i.e., access to outdoor exercise, by housing

  him in a segregated unit of an administrative pretrial detention facility, which does

  not provide prisoners access to outdoor exercise in violation of the Eighth

  Amendment.” Compl., ECF No. 1 at #1. He alleges that his transfer to FDC-

  Honolulu violated “his procedural and substantive rights under the Fifth

  Amendment,” because he was previously housed in a minimum security prison

  camp and is now confined in a “segregated housing unit of an administrative

  pretrial detention facility, not for disciplinary, health, or security reasons, but for

  an illegitimate reason.” Id. Schulze seeks declaratory relief that his detention at



         1
          On screening, Schulze’s allegations are accepted as true and construed in the light most
  favorable to him. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                                  3
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 4 of 16                     PageID #: 17




  FDC-Honolulu is incompatible with the Eighth Amendment,” and a ruling that

  BOP may not house sentenced inmates like himself there. Compl., ECF No. 1 at

  #2. He seeks injunctive relief in the form of a “furlough transfer2 to a facility

  “compatible with the Eighth Amendment and commensurate with his custody

  classification.” Id.

                                      III. DISCUSSION

         Bivens recognized for the first time an implied cause of action for damages

  against federal actors in their individual capacity for violating a plaintiff’s civil

  rights that is analogous to a suit brought against state actors under 42 U.S.C.

  § 1983. See Vega v. United States, 881 F.3d 1146, 1152 (9th Cir. 2018). To state

  a Bivens claim for damages, a plaintiff must allege facts showing that: (1) a right

  secured by the Constitution or laws of the United States was violated, and (2) the

  alleged deprivation was committed by a federal actor. Van Strum v. Lawn, 940

  F.2d 406, 409 (9th Cir. 1991).

  A.     Improper Defendant

         “Because vicarious liability is inapplicable to Bivens and § 1983 suits, a

  plaintiff must plead that each Government-official defendant, through the official’s



         2
           Apparently, a “furlough transfer” is when a minimum security inmate is allowed to
  travel to a federal prison camp largely unsupervised. See Schulze Dec., ECF No. 1-1 at #3.

                                                 4
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 5 of 16               PageID #: 18




  own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

  Schulze must allege “factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged,” Iqbal, 556 U.S.

  at 678, and describe personal acts by an individual defendant that shows a direct

  causal connection to a violation of specific constitutional rights, Taylor v. List, 880

  F.2d 1040, 1045 (9th Cir. 1989).

        Schulze cannot state a colorable Bivens claim against the BOP because

  Bivens provides a cause of action against individual officers acting under color of

  federal law who are alleged to have acted unconstitutionally. Corr. Servs. Corp. v.

  Malesko, 534 U.S. 61, 70 (2001); Solida v. McKelvey, 820 F.3d 1090, 1094 (9th

  Cir. 2016). Accordingly, Schulze’s claims against the BOP are DISMISSED with

  prejudice. Schulze is granted leave to amend to name the individual BOP official

  or officials who are allegedly liable for the claimed violation of his civil rights.

  B.    Declaratory and Injunctive Relief are Unavailable

        Schulze seeks declarative and injunctive relief only, requiring the BOP to

  “furlough transfer” him from FDC-Honolulu to a facility that provides appropriate

  outdoor exercise and is suitable for a minimum security inmate like himself.

  Injunctive or declaratory relief, however, is unavailable under Bivens where the

  equitable relief sought requires official government action. Solida, 820 F.3d at


                                             5
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 6 of 16             PageID #: 19




  1093-94. Bivens is both inappropriate and unnecessary for claims seeking

  equitable relief against actions by the federal government because, by definition,

  Bivens suits are individual capacity suits for damages and cannot be used to enjoin

  official government action. Id. at 1094-95. Schulze seeks significant official

  government action changing BOP policies to prohibit sentenced inmates from

  being housed at FDC-Honolulu for significant time periods, and requiring inmates

  to be housed according to their security classifications, regardless of other BOP

  institutional concerns. Schulze’s claims for injunctive and declaratory relief are

  DISMISSED with prejudice.

  C.    Bivens after Ziglar v. Abbasi

        In Ziglar v. Abbasi, the Supreme Court clarified that “expanding the Bivens

  remedy is now a ‘disfavored’ judicial activity.” 137 S. Ct. 1843, 1857 (2017)

  (citing Iqbal, 556 U.S. at 675); see also Hernandez v. Mesa, 140 S. Ct. 735, 742-43

  (2020) (“We have stated that expansion of Bivens is ‘a disfavored judicial activity,’

  and have gone so far as to observe that if ‘the Court’s three Bivens cases [had] been

  . . . decided today,’ it is doubtful that we would have reached the same result[.]”

  (quoting Abbasi, 137 S. Ct. at 1856-57) (internal citations and quotation marks

  omitted) (alterations in original)).




                                            6
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 7 of 16                 PageID #: 20




         Abbasi sets forth a two-step test to determine whether a Bivens claim should

  proceed. Id. at 1857. First, a court must consider whether the claim at issue

  extends Bivens in a new context from previously established Bivens cases. If so,

  the court must determine whether there are “special factors counseling hesitation”

  in expanding Bivens to that new context. Id. at 1857, 1859-60. The Supreme

  Court instructs that “separation-of-powers principles are or should be central to the

  analysis. The question is ‘who should decide’ whether to provide for a damages

  remedy, Congress or the courts? The answer most often will be Congress.” Id. at

  1857 (internal citation omitted). “[T]he inquiry must concentrate on whether the

  Judiciary is well suited, absent congressional action or instruction, to consider and

  weigh the costs and benefits of allowing a damages action to proceed.” Id. at

  1857-58.

        The Supreme Court has approved only three Bivens claims in the past: “a

  claim against FBI agents for handcuffing a man in his own home without a

  warrant;3 a claim against a Congressman for firing his female secretary;4 and a

  claim against prison officials for failure to treat an inmate’s asthma.”5 Abbasi, 137



        3
         Bivens, 403 U.S. at 389 (discussing Fourth Amendment).
        4
         Davis v. Passman, 442 U.S. 228, 243-44 (1979) (discussing Fifth Amendment).
        5
         Carlson v. Green, 446 U.S. 14, 20-23 (1980) (discussing Eighth Amendment).

                                              7
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 8 of 16             PageID #: 21




  S. Ct. at 1860. Beyond these cases, the Court has “consistently refused to extend

  Bivens liability to any new context or new category of defendants.” Malesko, 534

  U.S. at 68; accord Abbasi, 137 S. Ct. at 1857.

        1.     Fifth Amendment Claim

        The Supreme Court has never recognized a Bivens remedy relating to the

  alleged failure of prison officials to provide a prisoner due process, as Schulze

  presses here. As discussed in Abbasi, “the existence of alternative remedies

  usually precludes a court from authorizing a Bivens action.” Abbasi, 137 S. Ct. at

  1865; see also Wilkie v. Robbins, 551 U.S. 537, 550 (2007) (holding that courts

  should refrain from providing new remedies when alternative processes exist).

  Schulze has alternative remedies available to him to redress his due process rights,

  such as the BOP administrative grievance process. Moreover, “legislative action

  suggesting that Congress does not want a damages remedy is itself a factor

  counseling hesitation.” Id. (discussing the Prison Litigation Reform Act of 1995,

  and stating, “the Act itself does not provide for a standalone damages remedy

  against federal jailers. It could be argued that this suggests Congress chose not to

  extend the Carlson damages remedy to cases involving other types of prisoner

  mistreatment.”).




                                            8
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 9 of 16                    PageID #: 22




  These factors counsel against extending a Bivens claim for damages to Schulze’s

  Fifth Amendment claim.

        Further, to state a colorable due process claim, Schulze must allege the

  existence of a liberty or property interest for which protection is sought. See

  Ingraham v. Wright, 430 U.S. 651, 672 (1977); Wolff v. McDonnell, 418 U.S. 539,

  556 (1974); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). First, courts must

  consider whether the practice in question “is within the normal limits or range of

  custody which the conviction has authorized.” Wolff, 418 U.S. at 557-58. Schulze

  was convicted on September 2, 2003, and sentenced to 360 months imprisonment.6

  See United States v. Schulze, Cr. No. 02-00090 DAE-LEK (D. Haw. 2003). The

  court reduced his sentence on March 9, 2015 to 292 months. See id., Am. Order,

  ECF No. 495. Schulze’s term of sentence has not expired or been extended by his

  transfer to FDC-Honolulu.

        Schulze argues that he is unable to earn good time credits at FDC-Honolulu,

  thus, possibly resulting in a longer incarceration than if he was in another facility.

  He has no constitutional right to be conditionally released before the expiration of

  a valid sentence, however. Swarthout v. Cooke, 562 U.S. 216, 220 (2011); see

  Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979)


        6
         Schulze has been in custody since April 2002. See Pl. Decl., ECF No. 1-1 at #3.

                                                9
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 10 of 16               PageID #: 23




  (holding there is no federal constitutional right to parole). Where there is no

  liberty interest in parole eligibility or parole, there is no due process violation.

  Similarly, prisoners have no protected liberty interest in remaining in the general

  prison population, see Sandin v. Conner, 515 U.S. 472, 485-86 (1995); staying at a

  particular institution, see Meachum v. Fano, 427 U.S. 215, 225-27; remaining in a

  prison in a particular state, see Olim v. Wakinekona, 461 U.S. 238, 245-47 (1983),

  or in a particular custody classification status, Neal v. Shimoda, 131 F.3d 818, 828

  (9th Cir. 1997).

        Nor do Schulze’s claims that FDC-Honolulu has no “open house” hours

  when inmates can mingle, no communal dining area, no hobby or craft programs,

  restricted visitation hours, and weekly rather than bi-weekly laundry service rise to

  the level of “atypical and significant hardship to the inmate in relation to the

  ordinary incidents of prison life,” to support a liberty interest. Sandin, 515 U.S. at

  484; Wilkinson v. Austin, 545 U.S. 209, 222–23 (2005).

        Moreover, the BOP has sole discretion to designate and transfer federal

  prisoners. See 18 U.S.C. § 3621(b); Tapia v. United States, 564 U.S. 319, 331

  (2011) (“When a court sentences a federal offender, the BOP has plenary control,

  subject to statutory constraints, over ‘the place of the prisoner’s imprisonment.’”);

  United States v. Grant, 664 F.3d 276, 281 (9th Cir. 2011) (“A sentencing court can


                                             10
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 11 of 16             PageID #: 24




  only recommend, and not require, that a prisoner be placed in a particular

  facility[.]”).

         Thus, even if Schulze’s Fifth Amendment claim is redressible under Bivens,

  he fails to state a claim. Schulze’s Fifth Amendment claim is DISMISSED with

  leave granted to amend.

         2.        Eighth Amendment Claim

         In Carlson, the Supreme Court extended Bivens to a claim arising under the

  Eighth Amendment, based on prison officials’ failure to provide an inmate

  adequate medical treatment. 446 U.S. at 14. Deliberate indifference to a serious

  medical need, however, is a markedly different claim than Schulze’s conditions of

  confinement claims alleging that he is being denied direct, outdoor exercise and

  other amenities at FDC-Honolulu.

         In a recent conditions of confinement case, the Ninth Circuit declined to

  extend Bivens remedies to claims of unsanitary cell conditions and the denial of the

  plaintiff’s request to be placed in a camp facility because they did “not fall within

  claims authorized by the Supreme Court.” Schwarz v. Meinberg, 761 F. App’x

  732, 733-34 (9th Cir. 2019). The court found that the conditions of confinement

  claim at issue (regarding a non-functioning toilet) “resemble[d] the conditions of




                                            11
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 12 of 16                    PageID #: 25




  confinement claim the Supreme Court rejected in Abbasi.”7 Id. at 734 (citing

  Abbasi, 137 S. Ct. at 1862). The court also concluded that the inmate had

  alternative means for relief against the private employees of a non-profit residential

  reentry center through administrative proceedings under BOP regulations, as well

  as through Washington state law. Id. at 734-35.

         Schulze’s Eighth Amendment denial of outdoor exercise claims arise in a

  wholly different context from those of Carlson, and the Court must do a special

  factors analysis. And, for the same reasons that counsel hesitation in the Fifth

  Amendment context discussed above, the Court finds that Schulze has alternative

  remedies available to him and declines to find an implied Bivens cause of action

  arising out of Schulze’s Eighth Amendment claim in these circumstances.

         That is not to say that Schulze cannot state a potential claim under the Eighth

  Amendment regarding the alleged complete denial of outdoor exercise at FDC-

  Honolulu. To do so, he must meet two requirements, one objective and one

  subjective. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Objectively, he must

  show that a prison official’s acts or omissions deprived him of “‘the minimal

  civilized measure of life’s necessities.’” Id. (quoting Rhodes v. Chapman, 452



         7
          Abbasi held that a Bivens remedy was unavailable for claims challenging the conditions
  of confinement imposed on immigration detainees. Abbasi, 137 S. Ct. at 1860-63.

                                                12
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 13 of 16                        PageID #: 26




  U.S. 337, 347 (1981)). Subjectively, he must show that the defendant’s state of

  mind was deliberately indifferent. Id.

         Schulze does not allege that he is being denied all exercise, or even regular

  exercise. He alleges only that he is being denied access to outdoor exercise and

  sunshine. The Ninth Circuit has “confirmed . . . that the Constitution requires jail

  officials to provide outdoor recreation opportunities, or otherwise meaningful

  recreation, to prison inmates.” Shorter v. Baca, 895 F.3d 1176, 1185 (9th Cir.

  2018) (citing Pierce v. Cty. of Orange, 526 F.3d 1190, 1208 (9th Cir. 2008)

  (concluding that inmates placed in segregation because of “violent tendencies” are

  nonetheless constitutionally entitled to at least two hours per week of exercise); see

  also Allen v. Sakai, 48 F.3d 1082, 1087 (9th Cir. 1995) (holding deprivation of

  outdoor exercise may constitute cruel and unusual punishment),

         Schulze does not describe the FDC-Honolulu exercise area, however, to

  show that it fails to provide any outdoor access, or “otherwise meaningful

  recreation.” Shorter, 895 F.3d at 1185. He also fails to allege facts showing that

  any individual BOP official knowingly acted with subjective, deliberate

  indifference to his health or safety when they transferred him to FDC-Honolulu.8

         8
           This may be inferred from Schulze’s suggestion that he will remain at FDC-Honolulu
  until his release in several years, because, although a temporary denial of outdoor exercise is not
  considered an objectively substantial deprivation unless accompanied by adverse medical
  effects, May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997), an extended denial of outdoor

                                                  13
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 14 of 16                        PageID #: 27




  That is, even if Schulze’s Eighth Amendment claim could be raised under Bivens,

  which is unlikely, he alleges insufficient facts to state a violation of his rights

  under the Eighth Amendment. Schulze’s Eighth Amendment claim is

  DISMISSED with leave granted to amend.

                                   IV. LEAVE TO AMEND

         Schulze’s Complaint is DISMISSED with leave granted to amend. He may

  file an amended complaint on or before July 1, 2020 that attempts to cure the

  identified deficiencies in his claims. In doing so, he must comply with the Federal

  Rules of Civil Procedure and the Local Rules for the District of Hawaii,

  particularly LR10.4, which requires an amended complaint to be complete in itself

  without reference to any prior pleading. An amended complaint must be short and

  plain, comply with Rule 8 of the Federal Rules of Civil Procedure, and must be

  submitted on the court’s prisoner civil rights complaint form. An amended

  complaint will supersede all preceding complaints. See Ramirez v. Cty. of San

  Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015); LR10.4. Defendants not renamed

  and claims not realleged in an amended complaint may be deemed voluntarily

  dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012). If



  exercise can constitute a substantial deprivation even without medical ill effects. Lopez v. Smith,
  203 F.3d 1122, 1133 & n. 15 (9th Cir. 2000) (en banc).

                                                  14
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 15 of 16                       PageID #: 28




  Schulze fails to timely file an amended complaint that cures the deficiencies in his

  claims, this action may be dismissed and that dismissal may count as a “strike”

  under 28 U.S.C. § 1915(g).9

                                     V. CONCLUSION

        (1) Schulze’s Complaint is DISMISSED for failure to state a colorable

  claim for relief pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b)(1).

        (2) Schulze may file an amended pleading that cures the deficiencies in

  claims dismissed without prejudice on or before July 1, 2020.

        IN THE ALTERNATIVE, Schulze may notify the court in writing on or

  before July 1, 2020 that he will voluntarily dismiss this action. In that event, the

  court will dismiss this action without prejudice.

        (3) The Clerk is directed to send Schulze a blank prisoner civil rights

  complaint form so that he can comply with this order if he elects to file an

  amended complaint.




        9
         28 U.S.C. § 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:

        if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
        any facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
        upon which relief may be granted, unless the prisoner is under imminent danger
        of serious physical injury.


                                                15
Case 1:20-cv-00188-DKW-WRP Document 7 Filed 06/01/20 Page 16 of 16                                           PageID #: 29




           (4) If Schulze fails to timely cure his pleadings’ deficiencies on or before

  July 1, 2020, this action may be AUTOMATICALLY DISMISSED and he may

  incur a strike pursuant to 28 U.S.C. § 1915(g).

           IT IS SO ORDERED.

           DATED: June 1, 2020 at Honolulu, Hawaii.


                                                 /s/ Derrick K. Watson
                                                 Derrick K. Watson
                                                 United States District Judge




  Michael F. Schulze v. Federal Bureau of Prisons; Civil No. 20-00188 DKW-WRP
  ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND
  Schulze v. Bureau of Prisons, 1:20-cv-00188 DKW-WRP; scrng ‘20 (no Bivens expansion 5th & 8th Amd re: outdoor exercise)




                                                              16
